RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2046-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

         Plaintiff-Respondent,

v.

G.B.B.,

     Defendant-Appellant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF E.C.C.-F.
and D.J.C.-F.,

     Minors.
_____________________________

                   Argued May 22, 2019 – Decided June 10, 2019

                   Before Judges Accurso, Vernoia and Moynihan.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Hudson County,
                   Docket No. FG-09-0121-17.
            Deric D. Wu, Assistant Deputy Public Defender,
            argued the cause for appellant (Joseph E. Krakora,
            Public Defender, attorney; Deric D. Wu, on the brief).

            Julie Beth Colonna, Deputy Attorney General, argued
            the cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jason Wade Rockwell, Assistant
            Attorney General, of counsel; Julie Beth Colonna, on
            the brief).

            Todd S. Wilson, Designated Counsel, argued the cause
            for minor (Joseph E. Krakora, Public Defender, Law
            Guardian, attorney; Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Todd S. Wilson, on the
            brief).

PER CURIAM

      This unfortunate guardianship matter returns to us following our reversal

of a prior decision terminating defendant G.B.B.'s parental rights to her sons

E.C.C.-F. and D.J.C.-F., N.J. Div. of Child Protection & Permanency v. G.C.-

F., No. A-4462-12 (App. Div. April 24, 2014) (slip. op. at 2), and our

dismissal of the Division's subsequent appeal of an interlocutory order

dismissing the Division's second guardianship complaint filed in 2015, N.J.

Div. of Child Protection & Permanency v. G.B., No. A-5604-14 (App. Div.

April 22, 2016) (slip. op. at 3, 5). The boys are now eight and almost ten years

old and have been in the care of their resource parents, defendant's cousin and

her husband, since 2011. Defendant appeals from a new judgment entered


                                                                          A-2046-17T2
                                       2
December 19, 2017 on the Division's third guardianship complaint, terminating

her parental rights to both boys.

      As counsel for defendant, who has represented her since the inception of

this case, acknowledged at oral argument, there is no easy decision available to

us. As defendant herself acknowledges, her sons are securely bonded to their

resource parents and could not be returned to her at this point without severe

and lasting harm to them. Mindful of that fact, she asks that we reverse the

termination of her parental rights but that the boys remain in the resource

parents' custody under a non-dissolution docket. Because the children's best

interest requires the permanency a guardianship order provides, we affirm the

termination of defendant's parental rights, allowing for the boys' adoption by

the resource parents.

      The sad history of this case is largely recounted in our 2014 opinion,

G.C.-F., slip. op. at 2-29, and we will not repeat it here. We note only that

defendant, a victim of parental abuse and neglect, including sexual abuse by

her stepfather, lived in a series of foster placements from the time she was

thirteen years old. Id. at 2. When the Division first encountered defendant as

a parent, a dozen or so years after she aged-out of the foster care system, she

had a history of depression, bipolar disorder and self-destructive behavior, and


                                                                         A-2046-17T2
                                        3
had overcome a persistent substance abuse problem. Id. at 3. Notwithstanding

those issues, and that she had recently lost her job as a security guard, the

apartment in which she lived with her sixteen-month-old son was clean and

well-stocked with food, and he appeared happy and healthy, and was up-to-

date with his immunizations. Id. at 3, 5-6. Owing largely to a mistake by a

Division screener, who erroneously reported that defendant had threatened to

kill herself and the baby, the child was removed from her care, as was his

brother born two months later. Id. at 4, 6-7, 13.

      Defendant's sons were ultimately placed with her cousin in Maryland in

August 2011, when the older child was two and the younger, six months old.

Id. at 17. Although defendant initially promoted the placement, relations

between her and her cousin's family quickly soured. Ibid. Defendant's

parental rights to her sons were terminated in May 2013. Id. at 11. We

reversed in April 2014. Id. at 2. We concluded the trial court relied on

incompetent evidence and its findings on the first and second prongs of the

best interests standard were not supported by the record. Id. at 35-40. We

remanded for further proceedings and directed that efforts to reunify defendant

with her children be reinstated. Id. at 32.




                                                                          A-2046-17T2
                                        4
      The remand did not proceed smoothly. The court held the Division in

contempt for failing to arrange therapeutic visitation as previously ordered,

and twice rejected the Division's renewed efforts to terminate defendant's

parental rights, finding it had made insufficient efforts at reunification. The

resource parents changed the boys' names and referred to defendant when

speaking with them as "the woman with the baby who is going to take you

away."1 The court had to order the foster parents "not to influence these

children in any way whatsoever against their mother, their biological mother."

Following that order, the therapist supervising the visitation reported the boys

refused to hug defendant. When the therapist asked why, the boys responded

that the foster mother had told them not to hug her.

      After two prior applications and an unsuccessful interlocutory appeal,

the trial court finally approved the Division's permanency plan to terminate

defendant's parental rights in August 2016. Following trial in 2017, a different

judge concluded that although defendant would never intentionally harm her

children, her two oldest sons had "suffered harm from not having a healthy,

loving relationship with their mother." The judge further found defendant had


1
  Defendant's third child, born in July 2013, often accompanied her on visits
with her older children. Defendant's third child remains in her care and is not
a subject of this case or any other.
                                                                          A-2046-17T2
                                        5
been unable to eliminate the harm over the long course of the litigation and

that delaying permanent placement would prove "catastrophic" for these

children. He concluded the Division's efforts at reunification were reasonable

in light of the circumstances, including the "long delay, the long years of

placement, the Appellate Division reversal and remand, the logistics of

Maryland, the problems of the mother, [and] the problems of the children."

The judge relied on the testimony of all the experts, including Dr. Figurelli

who testified on behalf of defendant, that there was no significant attachment

between defendant and her two older sons and that both were securely attached

to the foster parents, in finding that termination of defendant's rights would not

do more harm than good.

      Although arguing that the Division caused the harm that befell her

children by removing them from her without cause, that the foster parents,

with the Division's acquiescence, sabotaged her efforts at reunification , and

that the Division never provided her the services, particularly the

recommended trauma-based therapy, she needed, defendant, as we first noted,

acknowledges that her sons are securely bonded to their foster parents and that

removing them from their care at this juncture would cause them serious and

enduring harm. She accordingly does not ask that we return the children to


                                                                          A-2046-17T2
                                        6
her, but instead requests that we reverse the termination order and continue

custody with the foster parents under a non-dissolution docket. At oral

argument, defendant's counsel emphasized defendant's love for her children,

that she misses them and wishes to be permitted to write to them to convey

both.

        Fully cognizant of the several unfortunate circumstances marking this

matter and of defendant's unswerving love and devotion to her sons, we affirm

the order terminating her parental rights. At this point in time, there is no

doubt that defendant's sons, now eight and almost ten, will suffer a greater

harm from the permanent disruption of their relationship with their foster

parents than from the termination of their parental ties to her. See In re

Guardianship of K.H.O., 161 N.J. 337, 355 (1999). These boys' need for

stability and permanency is paramount, and long-term foster care does not

provide that for them. See id. at 360. The foster parents wish to adopt the

boys and should be permitted to do so for the permanency adoption secures.

        The continued contact defendant seeks to maintain with her sons, albeit

limited, is not judicially enforceable, and thus beyond the court's power to

order. See id. at 362. Any continued contact will be left entirely to the boys'

adoptive parents.


                                                                          A-2046-17T2
                                        7
Affirmed.




                A-2046-17T2
            8